Citation Nr: 0202635	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  00-22 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for chronic low back 
pain with history of low back strain, currently evaluated as 
40 percent disabling.

2.  Entitlement to an increased rating for recurrent 
dislocation of the left shoulder, status post surgical 
repair, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 until July 
1984.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a February 2000 
rating decision of the Winston-Salem, North Carolina Regional 
Office (RO) which denied increased ratings for chronic low 
back pain with history of low back strain, and recurrent 
dislocation of the left shoulder.

In the substantive appeal and other correspondence received 
in November 2000, the veteran requested consideration for a 
total rating based on unemployability due to service-
connected disability.  However, this matter is not properly 
before the Board for appellate review.  The issue is 
undergoing development at the RO, but steps for appellate 
jurisdiction are not in the current record before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran was most recently shown to have flexion of 
the lumbosacral spine to 60 degrees with continuing 
indications of chronic pain, muscle spasm with radiation, and 
pain on extremes of motion.  No tenderness of the vertebral 
column, arthritis, listing of the spine, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing of the joint 
space or disc disease has been identified.  Significant 
neurological changes have not been described.

3.  Recurrent dislocation of the left shoulder is manifested 
by reported complaints of pain with monthly dislocation, 
slightly reduced limitation of motion and slight impingement 
and instability; flexion was shown to be 180 degrees on most 
recent VA examination in 2001 and no arthritis, swelling, 
deformity, fasciculations or tenderness has been noted. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
chronic low back pain with history of low back strain have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292-5295 (2001).

2.  The criteria for a rating in excess of 20 percent for 
recurrent dislocation of the left shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5201, 5202 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for low back and left shoulder disorders 
was granted by rating action dated in September 1984.  The 
veteran is now in receipt of 40 percent and 20 percent 
disability evaluations, respectively, for those service-
connected disabilities.  A claim for increased ratings was 
received in April 1999.

The veteran asserts that the symptoms associated with his 
service-connected low back and left shoulder disorders have 
increased in severity, are more severely disabling than 
reflected by the currently assigned disability evaluations 
and warrant higher ratings.  

At the outset, the Board finds that the issues on appeal have 
already been developed pursuant to the guidelines established 
in the recently enacted Veterans Claims Assistance Act (VCAA) 
of 2000, 38 U.S.C.A. § 5103A (West Supp. 2001).  There have 
also been final regulations promulgated to implement the new 
law.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  
The record reflects that the RO has requested and secured 
extensive VA clinic notes dating through 2001, as well as 
private records from providers the veteran identified in 
correspondence dated in March 1999.  Social Security records 
have also been retrieved.  In addition, the veteran has been 
placed on notice of the law and regulations pertinent to his 
claims in correspondence dated in July 2001 and January 2002, 
and further notice of this information would be both 
redundant and unnecessary.  In addition, the veteran was 
afforded VA examinations with respect to the claims on appeal 
in December 1999 and more recently in May 2001, and presented 
testimony upon personal hearing on appeal in April 2001.  He 
has been specifically advised of the findings as to the 
disabilities and the bases for why such findings do not 
permit entitlement to the benefits sought in a statement of 
the case dated in May 2000 and a supplemental statement of 
the case dated in October 2001.

Under the applicable laws and regulations, disability 
evaluations are determined by applying the criteria set forth 
in the VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects the ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
evaluations to be assigned to the various disabilities.  If 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  In assessing a claim 
for an increased rating, the history of the disability should 
be considered.  38 C.F.R. § 4.1 (2001); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2001).  Where functional loss is 
alleged due to pain on motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must also be considered.  DeLuca v. Brown, 8 
Vet. App. 202, 207-8 (1995).  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

1.  Increased rating for low back disorder.

The veteran's service-connected chronic low back pain with 
history of low back strain is evaluated in accordance with 
the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2001).  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
A 20 percent rating is assigned where there is muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position.

The service-connected low back disability may also be 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
pertaining to limitation of motion.  Moderate limitation of 
motion of the lumbar segment of the spine warrants a 20 
percent evaluation.  38 C.F.R. 4.71a, Diagnostic Code 5292.  
A 40 percent evaluation requires severe limitation of motion.  
Id.  

Another potentially applicable diagnostic code in this case 
is 38 C.F.R. § 4.71a, Diagnostic Code 5293 pertaining to 
intervertebral disc syndrome.  A 40 percent evaluation is 
warranted for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation requires pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
(i.e., with characteristic pain and demonstrable muscle spasm 
and absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc) and little 
intermittent relief.  Id

The record contains VA outpatient records dating from 1997 
through 2001 showing that the appellant sought regular and 
continuing treatment for what was recorded as escalating back 
symptoms, to include flare-ups of pain and muscle spasm with 
radiation which did not substantially respond to several 
types of medication.  Treatment also included participating 
in a pain management clinic and intensive courses of physical 
therapy.  

The veteran was afforded a VA examination of the spine for 
compensation and pension purposes in December 1999.  It was 
recorded that the veteran's record had been carefully 
reviewed.  

The veteran rendered history to the effect that while engaged 
in a training exercise in 1981, he fell, injuring his low 
back.  He stated that since that time, he had had persistent 
pain in the low back area, but that a bone scan in 1989, X-
rays in 1996 and magnetic resonance imaging (MRI) in 1998 and 
1999 were all reported to be within normal limits.  He said, 
however, that his back had gotten progressively worse, 
especially in recent months, and that he had been unable to 
continue employment as a result thereof since 1996.  The 
appellant related that he currently required multiple 
medications including Percocet, Vicodin, regular ibuprofen, 
and another type of inflammatory medication.  He stated that 
pain was constant without flare-ups, and that he could not 
detect any specific aggravating factors.  It was noted that 
he required the use of an aluminum crutch for the right 
shoulder in order to avoid pressure on the left lower 
extremity where pain radiated from the low back region.

Upon physical examination, the veteran was observed to be 
leaning heavily on an aluminum crutch in the right hand upon 
ambulating.  It was noted that when he walked without the 
crutch, he limped markedly favoring his left leg.  
Examination of the lumbosacral spine revealed that the 
location of pain was between L4-S1, but that there was no 
specific point tenderness.  There was mild exaggeration of 
the lumbosacral curve with slightly increased muscle spasms 
in the paraspinal region.  Straight leg raising was positive 
at 60 degrees on the left and was negative on the right.  The 
veteran claimed decreased pinprick sensation over the lateral 
aspect of the left thigh.  Forward flexion was to 70 degrees 
and extension backward was to 25 degrees.  Lateral flexion 
was 20 degrees and rotation was to 25 degrees with complaints 
of pain at all maximum motions.  The veteran was noted to be 
able to squat, toe heel and hop on the right leg, but refused 
to do so on the left.  It was reported that no specific motor 
deficit could be detected.  No clinical tests were conducted 
in light of recent MRI's.  A diagnosis of chronic lumbar 
strain with radiculopathy was rendered.

The veteran presented testimony at a personal hearing on 
appeal in April 2001 to the effect that he had severe low 
back pain with muscle spasm which radiated into both legs, 
but that the left was worse than the right.  He said that he 
had to wear a back brace almost all the time, and also used 
magnets, a TENS unit and a cane to assist him in ambulating.  
The veteran stated that he was incapacitated by back pain at 
least once a week to the extent that he could not get out of 
bed, and this was the reason he could not engage in his 
regular employment in the electrical construction field.  It 
was reported that he sought regular treatment for back pain 
and had been prescribed a number of medications for relief of 
symptoms. 

Documentation was received from the Social Security 
Administration (SSA) showing that the veteran was awarded 
disability benefits for back, leg, left shoulder, arm pain, 
and depression determined to be "severe" as defined by the 
Social Security Act and Regulations for which he was unable 
to engage in any exertional level on a consistent basis since 
April 1996.

The veteran's rehabilitation counselor at the North Carolina 
Department of Health and Human Services wrote in April 2001 
that his progress had been affected by a back problem that 
kept him from completing his educational program, that that 
he had had to withdraw from his classes during the Spring 
semester of 1999 due to disability, and had been physically 
unable to return.

The appellant underwent VA examination of the spine in May 
2001.  The claims file was available and was reviewed.  It 
was noted that he had a longstanding history of pain in the 
low back.  The veteran described daily aching pain 
exaggerated by any lifting over 20 pounds, or any twisting to 
the left side.  He did not describe a stiff back.  He said 
that he also had uncomfortable pain in the left lower 
extremity.  It was noted that he did not admit to weakness in 
the left leg, sensory changes or feeling to the feet, or 
lower extremity stumbling or weakness.  It was reported that 
the appellant had pursued help for years for such symptoms 
and that he was currently on a medication regimen of 
painkillers.  He said that he did not like to take muscle 
relaxants because they made him feel "dopey."  The examiner 
stated that the veteran reported that he did have some 
spasms, but that such symptoms and fasciculations were not 
clearly described.  

It was noted that the veteran had a TENS unit which he said 
temporarily helped with his symptoms.  He also said that 
physical therapy also provided some relief, but that he was 
not able to continue that regimen due to insurance 
restrictions.  He related, however, that he did know some 
stretching exercises which he tried to do daily.  

Upon examination, the veteran was observed to walk carefully 
using a cane with elbow support of the right hand.  He limped 
favoring his left leg.  There was normal curvature of the 
vertebral spine and no tenderness over the vertebral column.  
No muscle spasm was noted.  The muscles were nontender to 
palpation.  Upon range of motion maneuvers, the veteran was 
noted to have some stiffness and minor pain.  Forward flexion 
was to 60 degrees.  He was able to flex the waist to 40 
degrees on the left and 40 degrees on the right.  It was 
noted that when he stretched the left back more than the 
right, he had pain in the left lower lumbar area.  Rotation 
was to 15 degrees on the left and 20 degrees to the right at 
the lumbar area with pain.  Straight leg raising was to 70 
degrees on the left with some discomfort.  It was reported 
that he had no weakness or sensory deficits.  There was 1+ 
reflex in the knees and ankles, and he could stand on tiptoe 
and on his heels without pain.  

The examiner concluded that although the veteran had events 
and symptoms consistent with some disc disease, none had been 
seen by repeated imaging.  It was noted that the appellant 
had developed no further stigma, disc degeneration, or other 
structural abnormality of the lumbar spine.  Some mild facet 
change was seen on one set of X-rays.  It was found, however, 
that it was not likely that they would cause the type of pain 
exhibited by the veteran.  An X-ray of the lumbosacral spine 
was interpreted as showing a normal study as previously found 
in July 1996.  A diagnosis of chronic lumbosacral strain was 
rendered.  

Legal analysis

A review of the record as to the low back reveals that the 
veteran has complained of and sought continuing treatment for 
a chronic pain process which he states has only been 
temporarily relieved by all treatment modalities, to include 
physical therapy, multiple medications, a back brace and a 
cane.  VA outpatient records attest to radiating pain, some 
muscle spasm and limitation of motion.  The objective 
findings upon VA examination in December 1999 indicated 
reduced range of motion with pain at extremes of motion, as 
well positive straight leg raising on the left and reported 
decreased pinprick sensation over the left thigh.  When 
further examined by the VA in May 2001, it was observed that 
he continued to walk with a cane with elbow support at the 
right hand with a limp favoring his left leg.  There was 
further reduction in flexion to 60 degrees and other motion 
maneuver were similarly reduced.  The clinical findings at 
that time did show, however, that there was no tenderness of 
the vertebral column, that there was a normal lumbar 
curvature and that the muscles were not tender upon 
palpation.  The examiner specifically pointed out that there 
was no evidence of disc disease on X-ray despite reported 
symptoms which might be consistent with such.  No arthritis 
was identified on X-ray. 

The Board points out that the appellant is already in receipt 
of the maximum schedular rating for lumbosacral strain under 
38 C.F.R. § 4.71a, Diagnostic Code 5295, without findings of 
listing of the whole spine to the opposite side, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing of 
the joint space.  As well, he would not be entitled to a 
higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
in the absence of intervertebral disc disease.  It is noted 
that no current disc degeneration or abnormality was 
identified.  The spasm present must be considered secondary 
to the strain.  Pronounced intervertebral disc syndrome 
findings are not demonstrated.  The Board thus concludes that 
the findings on the whole do not evince disability of such 
severity which would warrant a higher disability evaluation 
under any other potentially applicable rating code.  Although 
the appellant is shown to have significant reduction in 
mobility at virtually all ranges of motion of the lumbar 
spine, as well as tenderness and muscle spasm, those findings 
do not comport with more than the criteria for a 40 percent 
disability evaluation for lumbosacral strain and limitation 
of motion of the lumbar spine under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5295, respectively. 

Although the appellant has generally stated and testified 
that he experiences more severe disability associated with 
his low back, the existing clinical record does not 
demonstrate medical evidence to support his complaints.  The 
Board observes that it has been reported that X-rays of the 
lumbar spine have consistently been normal, or that any 
changes seen would not support the type of pain as reported 
by the veteran.  The evidence does not provide a basis for 
concluding that the veteran's symptomatology meets the 
criteria for a higher rating under any applicable schedular 
rating criteria, and, in view of the lack of more substantial 
objective findings of pathology, it must be found that the 40 
percent disability rating already in effect contemplates any 
functional losses due to pain.  See 38 C.F.R. § 4.40, 4.45, 
4.59.  Therefore, a rating in excess of 40 percent for the 
service-connected low back disability must be denied.  

2.  Increased rating for left shoulder disability.

The veteran's service-connected recurrent dislocation of the 
left shoulder, status post surgical repair, is evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2001).  A 20 percent evaluation is 
warranted for frequent or infrequent episodes of dislocation 
of the scapulohumeral joint of the minor upper extremity with 
guarding of movement only at the shoulder level.  Id.

The service-connected left shoulder disability is also 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5201 
pertaining to limitation of motion.  A 20 percent evaluation 
is warranted for limitation of motion of the minor arm when 
motion is possible to the shoulder level or to midway between 
the side and shoulder level.  A 30 percent evaluation 
requires that motion be limited to 25 degrees from the side.  
Id.  

VA outpatient records dating from 1997 reflect little or no 
complaint referable to the left shoulder until 2000, when 
symptoms of chronic pain began to appear.  In February 2000, 
the veteran underwent comprehensive consultation for left 
shoulder symptomatology.  

The veteran was afforded a VA joints examination for 
compensation and pension purposes in December 1999 whereupon 
it was recorded that the medical records had been closely 
reviewed.  The appellant rendered history to the effect that 
while engaged in training exercises in 1984, he dislocated 
his left shoulder which had required surgery.  He stated that 
since that time, he had had no further dislocations, but did 
continue to experience an "uncomfortable sensation" as if 
it were going to dislocate.  

It was reported that review of the medical record revealed 
that left shoulder X-rays had been negative and that this had 
been confirmed by a private physician the past year, 
according to the veteran.  He stated that the disability did 
not appreciably interfere with his daily activities except 
that overhead motions bothered him, and that he had pain at 
night for which he took medication.  It was noted that he had 
had extensive physical therapy which had helped somewhat, but 
that in general, the left shoulder had remained the same over 
the years without change.  

Physical examination of the left shoulder disclosed no 
swelling, tenderness, deformity or apparent clinical 
abnormality except for some mild limitation of motion.  
Abduction was limited to 160 degrees and external rotation 
was to 80 degrees.  It was reported that forward elevation 
and internal rotation were normal at 180 and 90 degrees, 
respectively.  No crepitus was elicited.  There was a well-
healed five-inch scar over the anterior aspect of the joint 
head.  It was noted that there was painful joint motion only 
at the maximum range of motion points.  The examiner 
indicated that ankylosis was "not applicable."  A diagnosis 
of status, postoperative recurrent dislocation of the left 
shoulder was rendered. 

The veteran presented testimony at a personal hearing on 
appeal in April 2001 to the effect that his shoulder 
dislocated approximately once a month or every other month.  
He said that he had limitation of function in that he could 
not move his arm in a backward motion, could only work 
overhead a few minutes when he was working. 

The veteran's left shoulder was most recently examined by the 
VA in May 2001.  It was noted that the claims file was 
available and reviewed.  On this examination, additional 
history was noted to the effect that he had undergone a Putti 
Platt procedure in 1984 and that since that time, had had 
only two severe displacements or dislocations.  The appellant 
stated that his arm frequently hurt upon abduction or lifting 
away from the body, and that he felt some slipping in the 
shoulder, but that he could reduce this before a frank 
dislocation.  The veteran related that he currently had daily 
aching in his shoulders, and pain when he tried to lift 
anything over 20 pounds, or if he tried to lift the arm to 
the level of the shoulder or with any weight.  He indicated 
that he had had some relief with physiotherapy in the past, 
and had been prescribed various pain medications

Upon physical examination, it was noted that the appellant 
did not have flare-ups of pain, use a brace or prosthesis, or 
have arthritis of the left shoulder.  It was recorded that he 
could not lift his shoulder for physical work for any gainful 
occupation.  It was indicated that fortunately, he was right-
handed.  The shoulder was observed to be symmetrical save for 
a well-healed and asymptomatic five-inch anterior scar, 
secondary to the Putti Platt procedure.  There was no 
external deformity or fasciculations.  No tenderness was 
elicited upon palpation.  It was reported, however, that the 
appellant did have painful motion on resting.  Forward 
flexion was to 180 degrees.  There was some impingement felt 
upon release of the shoulder.  Abduction was to 120 degrees 
with pain.  Extension was to 40 degrees and pain free.  
External rotation was to 20 degrees and produced pain.  
Internal rotation was painless to 90 degrees.  The examiner 
noted that there was slight crepitation indicative of likely 
anterior instability.  An X-ray of the left shoulder was 
interpreted as showing very mild cystic changes compared with 
a study in March 1992, but was otherwise unremarkable.  A 
diagnosis of dislocation of the left shoulder, postoperative 
Putti Platt procedure, with residual painful limitation of 
motion and anterior instability was rendered. 

Legal analysis

The most recent clinical findings with respect to the 
service-connected left shoulder disability reflects that the 
appellant has begun to seek treatment for pain of the left 
shoulder with significant activity restrictions.  However, he 
was shown to be able to raise his left arm to at least 
shoulder level as evidenced by flexion to 90 degrees on VA 
examination in May 2001.  While abduction was shown to be 
somewhat reduced on VA examination in 1999 and 2001 and some 
impingement, as well as pain on motion maneuvers and 
instability were indicated on the latter evaluation, a marked 
degree of such was not demonstrated.  No swelling, deformity, 
fasciculations or tenderness has been noted.  Radiological 
study does not reveal that the appellant has any arthritis of 
the left shoulder, and frequent shoulder dislocation has not 
been clinically documented.  Left shoulder motion is not 
limited to 25 degrees from the side which would comport with 
a 30 percent rating in this regard under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  The Board thus finds that as the 
veteran is in receipt of the maximum schedular rating for 
recurrent shoulder dislocation of the minor arm under 
38 C.F.R. § 4.71a, Diagnostic Code 5202, the 20 percent 
disability evaluation currently in effect adequately 
contemplates any and all reported dislocations, to include 
functional loss due to pain with consideration of 38 C.F.R. 
§ 4.40, 4.45, 4.59 and DeLuca.  It is also found that he is 
not entitled to a higher disability evaluation under any 
other potentially applicable disability code for the left 
shoulder.  An increased rating in this regard must thus be 
denied.  


ORDER

An increased rating for chronic low back pain with history of 
low back strain is denied.  

An increased rating for recurrent dislocation of the left 
shoulder is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

